





AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) made and entered
into between Vertex Pharmaceuticals Incorporated (the “Company”) and Jeffrey M.
Leiden, MD., Ph.D. (the “Executive”), effective as of the 30th day of November,
2016 (the “Effective Date”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of December 14, 2011 and amended as of December 10, 2014 (as
amended, the “Prior Agreement”);
WHEREAS, the Company and the Executive desire that the Executive continue to
serve the Company as its President and Chief Executive Officer; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the amended and restated terms of the Executive’s continued employment
with the Company, effective as of the Effective Date.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby agrees to continue to employ the Executive and the Executive
hereby agrees to continue his employment with the Company.
2.    Term. Subject to earlier termination as hereinafter provided, the
Executive’s employment under this Agreement shall be for a term (the “Term of
this Agreement”) commencing on the Effective Date and expiring on March 31, 2020
(the “Expiration Date”). The Term of this Agreement may be extended or renewed
only by written agreement signed by the Executive and an expressly authorized
representative of the Board of Directors of the Company (the “Board”).
3.    Capacity and Performance.
(a)    During the Term of this Agreement, the Executive shall be appointed as
and serve as the Company’s Chairman, President and Chief Executive Officer. In
addition, and without further compensation, the Executive shall serve as a
director and/or officer of one or more of the Company’s Immediate Affiliates (as
defined in Section 9 hereof) if so elected or appointed from time to time. At
the request of the Board, upon termination of his employment with the Company
for any reason, the Executive shall resign as a member of the Board and as
Chairman and his offices as President and Chief Executive Officer of the Company
and shall resign from any other positions, offices and directorships he may have
with the Company or any of its Immediate Affiliates.















--------------------------------------------------------------------------------





(b)    During the Term of this Agreement, the Executive shall be employed by the
Company on a full-time basis and shall perform the duties and responsibilities
of his positions and offices and such other duties and responsibilities on
behalf of the Company and its Affiliates, reasonably related to one or more of
his positions and offices, as may be assigned to him from time to time by the
Board or a designated committee thereof.
(c)    During the Term of this Agreement, the Executive shall devote his full
business time, except as otherwise provided in this Section 3(c), and his best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of his duties and responsibilities hereunder. The Executive may engage
in the passive management of his personal and family investments and in
charitable and community activities; provided that such activities, and any
memberships on board of directors or other governing boards other than those of
the Company and its Immediate Affiliates authorized by the Board, do not,
individually or in the aggregate, give rise to a conflict of interest or
otherwise materially interfere with his performance of his duties and
responsibilities to the Company and its Affiliates under this Agreement or the
time required for their performance or breach his obligations set forth in the
agreement between the Company and the Executive entitled “Employee
Non-Disclosure, Non-Competition and Inventions Agreement” dated as of December
14, 2011 (the “Employee Agreement”). The Executive shall not accept membership
on any board of directors or other governing board of any Person or engage in
any other business activity without the prior express written approval of the
Board.
(d)    The Company agrees to propose to the shareholders of the Company at each
appropriate annual meeting of such shareholders during the Term of this
Agreement (for the avoidance of doubt, not including the Company’s annual
shareholder meeting in 2020) the reelection of the Executive as a member of the
Board.
4.    Compensation and Benefits. As compensation for all services performed by
the Executive under and during the Term of this Agreement and subject to
performance of the Executive’s duties and responsibilities and of his
obligations to the Company and its Affiliates, pursuant to this Agreement, the
Employee Agreement or otherwise:
(a)    Base Salary. During the Term of this Agreement, the Company shall pay the
Executive a base salary at the rate of One Million Three Hundred Thousand
Dollars ($1,300,000) per year, payable in accordance with the normal payroll
practices of the Company for its executives and subject to increase from time to
time in the sole discretion of the Board or a designated committee thereof. Such
base salary, as from time to time increased, is hereafter referred to as the
“Base Salary.”
(b)    Performance Bonus Compensation. For each fiscal year completed during the
Term of this Agreement, the Executive shall have the opportunity to earn an
annual bonus (“Annual Bonus”) under the executive performance bonus plan then
applicable to the Company’s executives generally, as in effect from time to
time, based on target objectives determined by the Board or a designated
committee thereof after consultation with the Executive. The Executive’s target
bonus opportunity (the “Target Bonus”) under the executive performance bonus
plan shall be One Hundred and Twenty Percent (120%) of the Base Salary, with the
actual amount of each




-2-



--------------------------------------------------------------------------------





Annual Bonus being determined in the reasonable discretion of the Board or its
designated committee based on the performance of the Executive and the Company
against the target objectives. Except as otherwise provided in accordance with
the applicable provision of Section 5 hereof in the event of termination of the
Executive’s employment hereunder, the Executive, in order to be eligible to earn
an Annual Bonus for any fiscal year occurring during the Term of this Agreement,
must be employed on the date payment of annual bonuses for that fiscal year is
made to Company executives generally, which shall occur not later than two and
one-half months following the close of the fiscal year for which the Annual
Bonus was earned.
(c)    Equity Participation; Terms Applicable to Existing Equity Grants. The
Executive has received and shall continue to be eligible for grants of equity
compensation (by which is meant stock options, restricted stock and restricted
stock units, if any, granted by the Company under an Equity Plan) only to the
extent expressly awarded to him individually in the discretion of the Board or a
designated committee thereof. Effective with respect to any equity grant made
after January 1, 2014, including, for the avoidance of doubt, any grants made
after the Effective Date, all of the Executive’s years of service as a
non-employee member of the Board shall be counted for purposes of calculating
the Executive’s eligibility for the “Retirement Provision” or the “Career
Employment Provision” of such grant, in each case, to the extent applicable (the
“Retirement Provision”). Additional terms governing certain of the Executive’s
restricted stock unit grants that are outstanding as of the Effective Date are
set forth in Exhibit B hereto. References to the “Leiden Agreement” or any
similar term in any equity award agreement in effect on the date hereof shall be
deemed to refer to this Agreement.
(d)    Vacations. During the Term of this Agreement, the Executive shall be
entitled to earn vacation at the rate of four (4) weeks per year, to be taken at
such times and intervals as shall be determined by the Executive, subject to the
reasonable business needs of the Company and its Immediate Affiliates. Vacation
shall otherwise be governed by the policies of the Company as applicable to its
executives generally, as in effect from time to time.
(e)    Other Benefits. During the Term of this Agreement, the Executive shall be
entitled to participate in any and all Employee Benefit Plans from time to time
in effect for executives of the Company generally, except to the extent any such
Employee Benefit Plan is in a category of benefit provided to the Executive
under this Agreement (e.g., a severance pay plan) or otherwise provided the
Executive by the Company or any of its Immediate Affiliates; provided, however,
that, if a benefit provided the Executive other than under this Agreement
disqualifies the Executive from participating in an Employee Benefit Plan for
which he would otherwise be eligible, the Company will provide the Executive
notice of such disqualification. Such participation shall be subject to the
terms of the applicable plan documents and generally applicable Company
policies. For purposes of this Agreement, “Employee Benefit Plan” shall have the
meaning ascribed to such term in Section 3(3) of ERISA, as amended from time to
time.
(f)    Business Expenses.
(i)    The Company shall pay or reimburse the Executive for all reasonable and
customary business expenses incurred or paid by the Executive in the performance
of his duties and responsibilities hereunder, subject to any maximum annual




-3-



--------------------------------------------------------------------------------





limit and other restrictions on such expenses set by the Board as applicable to
executives of the Company generally and to such reasonable substantiation and
documentation as may be specified by the Company from time to time.
(ii)    Any reimbursement of expenses that would constitute nonqualified
deferred compensation subject to Section 409A of the Code and the regulations
promulgated thereunder, each as amended (“Section 409A”), shall be subject to
the following additional rules: (A) no reimbursement of any such expense shall
affect the Executive’s right to reimbursement of any other such expense in any
other taxable year; (B) reimbursement of the expense shall be made, if at all,
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (C) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.
(g)    Reimbursement of Legal Fees. The Company shall reimburse the Executive’s
legal fees and expenses incurred in the negotiation of the terms and conditions
of this Agreement, to a maximum total reimbursement not to exceed twenty
thousand dollars ($20,000), subject to such reasonable substantiation,
documentation and submission deadlines as may be specified by the Company.
5.    Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment may be terminated and
this Agreement terminated prior to the Expiration Date under the following
circumstances:
(a)    Death. In the event of the Executive’s death during the Term of this
Agreement, the Executive’s employment hereunder shall immediately and
automatically terminate on that date. In such event, following the Date of
Termination (as defined in Section 9 hereof), the Company (i) shall pay to the
Executive’s estate any Final Compensation (also as defined in Section 9) that is
due, such payment to be made on the next regular payroll date of the Company;
(ii) shall pay to the Executive’s estate any Annual Bonus earned for the fiscal
year immediately preceding that in which the Executive’s death occurs, if unpaid
on the Date of Termination, which Annual Bonus shall be paid to his estate on
the date annual bonuses for that immediately preceding fiscal year are paid to
Company executives generally; and (iii) shall pay to the Executive’s estate a
Final Pro-Rated Bonus (determined in accordance with the definition set forth in
Section 9 hereof), payable on the date annual bonuses for that fiscal year are
paid to Company executives generally, but in any event prior to March 15 of the
year following the performance year to which the Final Pro-Rated Bonus relates.
Any equity awards held by the Executive on the Date of Termination shall be
governed by the applicable Equity Plan, any applicable grant agreements and any
applicable Company securities trading policies, provided, however, that (w) any
shares subject to the non-qualified option to purchase 458,108 shares of the
common stock of the Company granted to the Executive on December 14, 2011 (the
“Option”) shall remain exercisable until the earlier of the end of the one year
period following the Date of Termination and the date on which the Option would
otherwise expire, (x) any Additional Options (as defined in Section 9 hereof)
that remain unvested on the Date of Termination shall be deemed to have been
held by the Executive for an additional 12 months




-4-



--------------------------------------------------------------------------------





from the Date of Termination for purposes of vesting and exercise rights and any
shares subject to any grant of Additional Options shall remain exercisable until
the earlier of the end of the one year period following the Date of Termination
and the date on which the option to which those shares are subject would
otherwise expire, (y) any restricted stock or restricted stock unit award that
vests proportionately over time and that is unvested on the Date of Termination
shall be deemed to have been held by the Executive for an additional 12 months
from the Date of Termination and the Executive shall vest in that portion of the
award on the Date of Termination and (z) any restricted stock or restricted
stock unit award that cliff-vests (meaning, all shares vest on a specified date)
and that is unvested on the Date of Termination shall be deemed to vest
proportionately over time on a daily basis from the date of grant through the
Date of Termination and the Executive shall vest in that portion of the award on
the Date of Termination; it being understood that if the terms of an applicable
grant agreement provide for more favorable vesting on a termination of
employment due to the Executive’s death, such terms shall control. The Company
shall have no obligation or liability to the Executive or his estate under this
Agreement, other than as set forth expressly in this Section 5(a).
(b)    Disability.
(i)    The Company may terminate the Executive’s employment hereunder during the
Term of this Agreement upon notice to the Executive in the event that the
Executive becomes disabled through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
all or substantially all of his duties and responsibilities hereunder for one
hundred and eighty (180) days during any period of three hundred and sixty-five
(365) consecutive calendar days. In the event of such termination, the Company
shall (i) pay to the Executive any Final Compensation that is due, such payment
to be made on the next regular payroll date of the Company; (ii) shall pay the
Executive any Annual Bonus earned for the fiscal year immediately preceding that
in which termination of the Executive’s employment occurs, if unpaid on the Date
of Termination, which Annual Bonus shall be paid on the date annual bonuses for
that immediately preceding fiscal year are paid to Company executives generally,
and (iii) shall pay to the Executive a Final Pro-Rated Bonus, payable on the
date annual bonuses for that fiscal year are paid to Company executives
generally, but in any event prior to March 15 of the year following the
performance year to which the Final Pro-Rated Bonus relates. Any equity awards
held by the Executive on the Date of Termination shall be governed by the
applicable Equity Plan, any applicable grant agreements and any applicable
Company securities trading policies, provided, however, that (w) any shares
subject to the Option shall remain exercisable until the earlier of the end of
the one year period following the Date of Termination and the date on which the
Option would otherwise expire, (x) any Additional Options that remain unvested
on the Date of Termination shall be deemed to have been held by the Executive
for an additional 12 months from the Date of Termination for purposes of vesting
and exercise rights and any shares subject to any grant of Additional Options
shall remain exercisable until the earlier of the end of the one year period
following the Date of Termination and the date on which the option to which
those shares are subject would otherwise expire, (y) any restricted stock or
restricted stock unit award that vests




-5-



--------------------------------------------------------------------------------





proportionately over time and that is unvested on the Date of Termination shall
be deemed to have been held by the Executive for an additional 12 months from
the Date of Termination and the Executive shall vest in that portion of the
award on the Date of Termination and (z) any restricted stock or restricted
stock unit award that cliff-vests (meaning, all shares vest on a specified date)
and that is unvested on the Date of Termination shall be deemed to vest
proportionately over time on a daily basis from the date of grant through the
Date of Termination and the Executive shall vest in that portion of the award on
the Date of Termination; it being understood that if the terms of an applicable
grant agreement provide for more favorable vesting on a termination of
employment by the Company in the event of the Executive’s disability, such terms
shall control. The Company shall have no obligation or liability to the
Executive under this Agreement other than as expressly set forth in this Section
5(b)(i).
(ii)    The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability (and such designation shall not
be deemed to be grounds for the Executive to exercise his right to resign for
Good Reason under Section 5(e)). Notwithstanding any such designation, the
Executive shall continue to receive the Base Salary in accordance with Section
4(a) hereof and shall continue participation in the Employee Benefit Plans of
the Company in accordance with Section 4(e) to the extent permitted by the
then-current terms of the applicable Employee Benefit Plans, until the Executive
becomes eligible for disability income benefits under any disability income plan
in which the Executive is participating through his employment with the Company
or until the termination of his employment, whichever shall occur first. While
receiving disability income benefits under any such disability income plan, the
Executive shall not be entitled to receive any Base Salary under Section 4(a)
hereof, but (x) all Company equity grants held by the Executive shall continue
to vest in accordance with their terms and (y) the Executive shall be entitled
to continue to participate in the Company’s Employee Benefit Plans, in
accordance with Section 4(e) to the extent permitted by the then-current terms
of the Employee Benefit Plans, until the termination of his employment.
(iii)    If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform all or
substantially all of his duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or his duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Board’s determination of the
issue shall be binding on the Executive.
(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time during the Term of this Agreement
upon notice to




-6-



--------------------------------------------------------------------------------





the Executive setting forth in reasonable detail the nature of such Cause. The
following, as determined by the Board in its reasonable judgment, shall
constitute “Cause” for termination:
(i)    the Executive’s refusal or willful failure to perform (other than by
reason of disability), or gross negligence in the performance of, his duties and
responsibilities to the Company or any of its Affiliates, which remains uncured
or continues after thirty (30) days’ notice from the Company specifying in
reasonable detail the nature of the refusal, willful failure or gross
negligence;
(ii)    a material breach of the Employee Agreement or a material breach of a
fiduciary duty owed to the Company;
(iii)    fraud, embezzlement or other dishonesty by the Executive with respect
to the Company or any of its Affiliates (exclusive of trivial matters and good
faith errors) or a breach of a published Company policy that places the Company
at substantial risk of material liability; or
(iv)    the Executive’s conviction of, or plea of guilty or nolo contendere to,
a felony or any misdemeanor involving moral turpitude.
In the event of termination under this Section 5(c), following the Date of
Termination, the Company shall pay the Executive any Final Compensation that is
due, such payment to be made on the next regular payroll date of the Company.
The Option, any Additional Options, and any other equity awards held by the
Executive on the Date of Termination shall be forfeited effective on the Date of
Termination. The Company shall have no obligation or liability to the Executive
under this Agreement, other than as expressly set forth in this Section 5(c).
(d)    By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause upon notice to the
Executive at any time during the Term of this Agreement prior to the Expiration
Date. In the event of such termination, the Company (i) shall pay to the
Executive any Final Compensation that is due, such payment to be made on the
next regular payroll date of the Company; and (ii) the Company shall pay the
Executive any Annual Bonus earned for the fiscal year immediately preceding that
in which termination occurs, if unpaid on the Date of Termination, which Annual
Bonus shall be payable on the date annual bonuses for that immediately preceding
fiscal year are paid to Company executives generally. In addition, the Company
shall provide the Executive the following:
(i)    Severance Benefits.
(A)    Severance Pay. The Company shall provide the Executive severance pay
equal to one-twelfth of the sum of the Base Salary and the Target Bonus for the
fiscal year in which the Date of Termination occurs multiplied by twelve (12)
(the “Severance Pay”), paid in equal installments over the period of twelve (12)
months following the Date of Termination (the “Severance Pay Period”). Subject
to Section 5(h)(i) hereof, Severance Pay to which the Executive is entitled
hereunder shall be payable in accordance with the normal payroll practices of
the Company for its executives (but,




-7-



--------------------------------------------------------------------------------





excluding only the first payment, no less frequently than monthly), with the
first payment, which shall be retroactive to the day immediately following the
Date of Termination, being due and payable on the Company’s next regular payday
for its executives that follows the expiration of sixty (60) calendar days from
the Date of Termination.
(B)    Premium Contributions. Provided that the Executive and his eligible
dependents, if any, are participating in the Company’s group health, dental and
vision plans (to the extent offered by the Company) on the Date of Termination
and elect on a timely basis to continue that participation in some or all of the
offered plans through the federal law commonly known as “COBRA,” the Company
will contribute to the premium cost of that participation the same amount it
contributes to the premium cost of participation by its actively employed
executives and their eligible dependents in those plans, until the earlier to
occur of the last day of the eighteenth month after the Date of Termination and
the date the Executive is eligible to enroll in the health, dental and/or vision
plans of another employer; provided, however, that such participation is
dependent on the Executive and his dependents continuing to be eligible to
continue participation in the Company’s offered plans through COBRA and the
Executive paying, by payroll deduction, any employee contribution toward the
premium cost of such participation that is applicable to the Company’s actively
employed executives generally. Notwithstanding the foregoing, if this payment
arrangement would cause any of the Company’s group health, dental or vision
plans to fail the non-discrimination testing required by Section 105(h) of the
Code or otherwise result in any fine or penalty to the Company under applicable
law, the Company may, in its sole discretion, require that the contributions
made by the Executive be made on an after-tax basis and the contributions made
by the Company be made on a taxable basis. The Executive agrees to notify the
Company promptly if he is eligible to enroll in the plans of another employer or
if he or any of his dependents ceases to be eligible to continue participation
in Company plans through COBRA.
(C)    Final Pro-Rated Bonus. The Company shall pay to the Executive a Final
Pro-Rated Bonus on the later of the date annual bonuses for that fiscal year are
paid to Company executives generally (but in any event prior to March 15 of the
year following the performance year to which the Final Pro-Rated Bonus relates)
and the date of the Company’s next regular payday for its executives that
follows the expiration of sixty (60) calendar days from the Date of Termination.
(D)    Accelerated Vesting and Retirement Eligibility. On the next business day
following the date the Release of Claims (as that term is defined in Section
5(d)(ii) below) becomes effective and irrevocable (the “Accelerated Vesting
Date”), subject to any applicable terms of Exhibit B hereto and the remainder of
this subsection (D), the Executive (for the avoidance of doubt, without regard
to any mandatory transitional period of employment or notice requirement) shall
be entitled to the accelerated vesting and extended exercisability, to the
extent applicable, provided under the Retirement Provision, if any, of any
equity award held by the Executive and




-8-



--------------------------------------------------------------------------------





outstanding on the Date of Termination as if the Executive had been a “Qualified
Participant” thereunder. Any equity award held by the Executive and outstanding
on the Date of Termination to which the first sentence of this Section does not
apply because such award does not contain a Retirement Provision shall be
governed by (x) Sections 5(d)(i)(D), (E) and/or (F) of the Prior Agreement, as
applicable, or (y) the terms of the award agreement evidencing such equity
awards, as applicable. Notwithstanding the foregoing, the accelerated vesting of
any equity award granted to the Executive by the Company upon a termination of
employment by the Company without Cause (or the Executive for Good Reason) shall
be governed by the applicable Equity Plan and any applicable grant agreements,
except to the extent that the terms of this Section are more favorable to the
Executive. The Executive’s right to exercise the Option and any Additional
Options in accordance with their terms shall survive the termination of this
Agreement.
(ii)    Conditions to Eligibility for Severance Benefits. The provisions of
clauses (A) through (D) of Section 5(d)(i) hereof are referred to in the
aggregate hereafter as the “Severance Benefits.” The obligation of the Company
to provide the Executive the Severance Benefits, or any of them, is conditioned
on the Executive signing and returning a timely and effective release of claims
in the form attached to this Agreement and marked Exhibit A (the “Release of
Claims”), such that the Release of Claims becomes effective and irrevocable
prior to the expiration of sixty (60) calendar days from the Date of
Termination, and on the Executive continuing to meet his obligations under the
Employee Agreement in accordance with its terms from and following the Date of
Termination. The Release of Claims that is required in order for the Executive
to qualify for the Severance Benefits in accordance with Section 5(d) and
Section 5(e) of this Agreement, for the Enhanced Separation Pay and certain of
the Severance Benefits in accordance with Section 5(g) hereof creates legally
binding obligations on the part of the Executive. Therefore, the Company advises
the Executive to consult an attorney before signing the Release of Claims in any
of the foregoing circumstances.
(e)    By the Executive for Good Reason.
(i)    The Executive may terminate his employment hereunder for Good Reason
during the Term of this Agreement (A) by providing notice to the Company
specifying in reasonable detail the condition giving rise to the Good Reason no
later than thirty (30) days following the occurrence of that condition; (B) by
providing the Company thirty (30) days to remedy the condition and so specifying
in the notice and (C) by terminating his employment for Good Reason within
thirty (30) days following the expiration of the period to remedy if the Company
fails to remedy the condition.
(ii)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any one or more of the following conditions without the Executive’s consent:
(A) failure of the Company to appoint or elect the Executive as President, Chief
Executive Officer and Chairman in accordance with Section 3(a) hereof or to
continue the Executive in those positions and offices at any time during the
Term of this Agreement




-9-



--------------------------------------------------------------------------------





following such appointment or election; (B) a material adverse change in the
Executive’s duties, authority and/or responsibilities that, taken as a whole,
effectively constitutes a demotion; (C) other material breach of this Agreement
by the Company, including a material reduction in the Base Salary or Target
Bonus; or (D) the relocation of the office to which the Executive is assigned to
a place thirty-five (35) or more miles away from Cambridge, Massachusetts or Fan
Pier, Boston, Massachusetts and such relocation is not at the Executive’s
request or with the Executive’s prior agreement and is other than in connection
with a change in location of the Company’s principal executive offices;
provided, however, that the Company’s failure to continue the Executive’s
appointment or election as a director or officer of any of its Affiliates, a
change in reporting relationships resulting from the direct or indirect control
of the Company (or a successor corporation) by another Person and any diminution
of the business of the Company or any of its Affiliates or any sale or transfer
of equity, property or other assets of the Company or any of its Affiliates
shall not constitute Good Reason. Notwithstanding clause (B) of the definition
of Good Reason and the proviso to that definition, however, in the event there
occurs a Change of Control (as defined in Section 5(g)(iii) hereof) and a
resulting change in the Executive’s reporting relationship, without the
Executive’s consent, such that the Executive is reporting to an executive
officer of a parent entity, rather than to the Board (or the board of directors
of a successor corporation) or to the board of directors of a parent of either
the Company or a successor corporation, any material erosion of the Executive’s
independent authority shall in itself constitute Good Reason for termination;
provided that the Executive complies with Section 5(e)(i) hereof and such
termination for Good Reason occurs within two years of such Change of Control
and, further, with the understanding and agreement that the fact that there has
been a change in the Executive’s reporting relationship shall not itself
constitute an erosion of the Executive’s independent authority.
(iii)    In the event of termination of the Executive’s employment for Good
Reason during the Term of this Agreement in accordance with this Section 5(e),
the Company shall (i) pay to the Executive any Final Compensation that is due,
such payment to be made on the next regular payroll date of the Company; and
(ii) shall pay the Executive any Annual Bonus earned for the fiscal year
immediately preceding that in which termination occurs, if unpaid on the Date of
Termination, which Annual Bonus shall be payable on the date annual bonuses for
that immediately preceding fiscal year are paid to Company executives generally.
In addition, the Executive shall be entitled to receive the Severance Benefits
on the same terms as would have applied had his employment been terminated by
the Company other than for Cause in accordance with Section 5(d) above; provided
that the Executive satisfies all conditions to such entitlement set forth in
Section 5(d)(ii) hereof, which include his signing and return of a timely and
effective Release of Claims and his continuing to meet his obligations under the
Employee Agreement in accordance with its terms.
(f)    By the Executive other than for Good Reason. The Executive may terminate
his employment hereunder other than for Good Reason at any time during the Term
of this Agreement upon sixty (60) days’ notice to the Company. In the event of
termination of the




-10-



--------------------------------------------------------------------------------





Executive’s employment pursuant to this Section 5(f), the Board may elect to
waive the period of notice, or any portion thereof, and, if the Board so elects,
the Company shall pay the Executive the Base Salary for the initial sixty (60)
days of the notice period (or for any remaining portion of such initial period).
In the event of termination hereunder, following the Date of Termination, the
Company shall pay to the Executive any Final Compensation that is due, such
payment to be made on the next regular payroll date of the Company. Any equity
awards held by the Executive on the Date of Termination shall be governed by the
applicable Equity Plan, any applicable grant agreements and any applicable
Company securities trading policies; provided, however, that the Option and any
Additional Options that are vested on the Date of Termination shall remain
exercisable until the earlier of (i) the end of the 18-month period following
the Date of Termination and (ii) the date on which the option to which those
shares are subject would otherwise expire. The Executive’s right to exercise the
Option and any Additional Options in the preceding sentence shall survive the
termination of this Agreement. The Company shall have no obligation or liability
to the Executive under this Agreement, other than as expressly set forth in this
Section 5(f).
(g)    Upon a Change of Control.
(i)    If a Change of Control occurs during the Term of this Agreement and, at
the time of such occurrence, or within the earlier of two (2) years thereafter
and the Expiration Date, the Company terminates the Executive’s employment other
than for Cause in accordance with Section 5(d) hereof or the Executive
terminates his employment for Good Reason in accordance with Section 5(e),
following the Date of Termination, the Company shall (i) pay to the Executive
any Final Compensation that is due, such payment to be made on the next regular
payroll date of the Company; and (ii) pay the Executive any Annual Bonus earned
for the fiscal year immediately preceding that in which termination occurs, if
unpaid on the Date of Termination, which Annual Bonus shall be payable on the
date annual bonuses for that immediately preceding fiscal year are paid to
Company executives generally. In addition, provided that the Executive meets all
conditions to eligibility for the Severance Benefits as set forth in Section
5(d)(ii) hereof, the Executive shall be entitled to receive the Severance
Benefits on the same terms as would have applied had his employment been
terminated by the Company other than for Cause or by the Executive for Good
Reason prior to the occurrence of a Change of Control under Section 5(d)(i)
hereof, except that (I) in lieu of providing the Executive Severance Pay during
the Severance Pay Period in accordance with clause (A) of Section 5(d)(i), the
Company, subject to Section 5(h)(i) hereof, shall pay the Executive, on the
Company’s next regular payday for its executives that follows the expiration of
sixty (60) calendar days from the Date of Termination, a single lump sum payment
equal to 2.99 times the sum of the Base Salary (at the annual rate) and the
Target Bonus (the “Enhanced Separation Pay”); (II) in lieu of the premium
contributions that the Company would otherwise have provided under clause (B) of
Section 5(d)(i) for participation by the Executive and his eligible dependents
in the Company’s or its successor’s group health, dental and vision plans (to
the extent offered by the Company) under COBRA, the Company shall pay the full
premium cost and any required administrative fee for the duration specified in
Section 5(d)(i)(B) (provided that if this payment arrangement would




-11-



--------------------------------------------------------------------------------





cause any of the Company’s or its successor’s group health, dental or vision
plans to fail the non-discrimination testing required by Section 105(h) of the
Code or otherwise result in any fine or penalty to the Company under applicable
law, the Company or its successor may, in its sole discretion, require that the
contributions made by the Company or its successor be made on a taxable basis);
(III) in lieu of the accelerated vesting and other treatment provided under
clause (D) of Section 5(d)(i), to the extent such awards remain unvested and
outstanding on the Date of Termination, any restricted stock or restricted stock
unit award granted to the Executive shall vest in full on the Accelerated
Vesting Date; and (IV) in lieu of the accelerated vesting and other treatment
provided under clause (D) of Section 5(d)(i), any portion of the Option and any
Additional Options that are unvested on the Date of Termination and have not yet
expired in accordance with their terms shall vest in full and become exercisable
on the Accelerated Vesting Date and shall remain exercisable until the earlier
of the (x) end of the three (3) month period following the Date of Termination
and (y) the date on which the option to which those shares are subject (whether
it be the Option or one of the Additional Options) would otherwise expire.
(ii)    A “Change of Control” shall be deemed to take place if hereafter any
“Person” or “group” as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Act”), becomes a beneficial
owner, as such term is used in Rule 13d-3 promulgated under the Act, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the outstanding securities of the Company having the
right to vote in the election of directors; or (b) all or substantially all the
business or assets of the Company are sold or disposed of, or the Company or a
subsidiary of the Company combines with another company pursuant to a merger,
consolidation, or other similar transaction, other than (i) a transaction solely
for the purpose of reincorporating the Company or one of its subsidiaries in a
different jurisdiction or recapitalizing or reclassifying the Company’s stock;
or (ii) a merger or consolidation in which the shareholders of the Company
immediately prior to such merger or consolidation continue to own at least a
majority of the outstanding voting securities of the Company or the surviving
entity immediately after the merger or consolidation, provided further that in
each of the foregoing cases, the Change of Control also meets all of the
requirements of a “change in the ownership of a corporation” within the meaning
of Treasury Regulation §1.409A-3(i)(5)(v), a “change in the effective control of
a corporation” within the meaning of Treasury Regulation §1.409A-3(i)(5)(vi) or
a “a change in the ownership of a substantial portion of the corporation’s
assets” within the meaning of Treasury Regulation §1.409A-3(i)(5)(vii).
(iii)    The Company shall promptly reimburse the Executive for the amount of
all reasonable attorneys’ fees and expenses incurred by the Executive during the
period commencing on the effective date of the Change of Control and ending on
the sixth (6th) anniversary of the Date of Termination in seeking to obtain or
enforce any right or benefit provided the Executive under this Section 5(g).




-12-



--------------------------------------------------------------------------------





(iv)    To the extent that the Enhanced Severance Payment, the other benefits
and payments to be provided under Section 5(g)(i), or any other type of benefit
or payment made to the Executive or for his benefit by the Company or any of its
Affiliates, whether paid or payable, provided or to be provided, or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Total Payments”) would be subject to the excise tax imposed
under Section 4999 of the Code, the Total Payments shall be reduced so that the
maximum value of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount that would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code, provided that no
reduction in the Total Payments shall be made if the net after-tax amount of the
Total Payments retained by the Executive after reduction are less than the
net-after tax amount of the Total Payments retained by the Executive without any
reduction under this Section 5(g)(iv). If the Total Payments are subject to
reduction under this Section 5(g)(iv), the Company shall reduce or eliminate the
Total Payments by first reducing or eliminating the Enhanced Severance Payment
(with the payments to be made furthest in the future being reduced first), then
by reducing or eliminating any accelerated vesting of the Option or any
Additional Options, then by reducing or eliminating any accelerated vesting of
any restricted stock or restricted stock unit awards, and finally by reducing or
eliminating any other remaining Total Payments. The preceding provisions of this
Section shall take precedence over the provisions of any other plan, arrangement
or agreement governing the Executive’s rights and entitlements to any benefits
or compensation. Any determination that the Total Payments must be reduced in
accordance with Section and the assumptions to be utilized in arriving at such
determination, shall be made by the Board in the exercise of its reasonable,
good faith discretion based upon the advice of such professional advisors it may
deem appropriate in the circumstances.
(h)    Upon Expiration of the Term. Notwithstanding anything to the contrary
herein, unless the parties have elected to extend the Term of this Agreement
pursuant to Section 2 hereof, or unless Executive’s employment is earlier
terminated otherwise pursuant to Section 5(c) hereof, the Executive’s employment
with the Company hereunder shall automatically terminate on the Expiration Date.
In the event of a termination of employment upon the expiration of the Term of
this Agreement, following the Date of Termination, the Company shall pay to the
Executive any Final Compensation that is due, such payment to be made on the
next regular payroll date of the Company. In addition, the Executive (for the
avoidance of doubt, without regard to any mandatory transitional period of
employment or notice requirement) shall be entitled to the accelerated vesting
and extended exercisability, to the extent applicable, provided under the
Retirement Provision, if any, of any equity award held by the Executive and
outstanding on the Date of Termination as if the Executive had been a “Qualified
Participant” thereunder. The Executive’s right to exercise the Option and any
Additional Options in accordance with their terms shall survive the termination
of this Agreement. The Company shall have no obligation or liability to the
Executive under this Agreement, other than as expressly set forth in this
Section 5(h).
(i)    Timing of Payments and Section 409A.




-13-



--------------------------------------------------------------------------------





(i)    To the extent that this Agreement provides for the payment of
non-qualified deferred compensation benefits in connection with a termination of
the Executive’s employment (regardless of the reason for such termination), such
termination of the Executive’s employment triggering payment of benefits under
the terms of this Agreement must also constitute a “separation from service”
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
the Company shall make payment of such benefits. To the extent that termination
of the Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by him to the
Company or any of its Affiliates or successors at the time his employment
terminates), any benefits payable under this Agreement that constitute
non-qualified deferred compensation under Section 409A of the Code shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).
For purposes of clarification, this Section 5(i)(i) shall not cause any
forfeiture of benefits on the Executive’s part, but shall only act as a delay in
payment of such benefits until such time as a separation from service occurs.
(ii)    If, at the time of the Executive’s “separation from service” with the
Company other than as a result of the Executive’s death: (A) the Executive is a
“specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code and
Treas. Regs.§1.409A-1(i)), (B) one or more of the payments or benefits received
or to be received by the Executive pursuant to this Agreement would constitute
non-qualified deferred compensation subject to Section 409A, and (C) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation from service is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any amounts otherwise due to the
extent necessary (without any reduction in such payments or benefits ultimately
paid or provided to the Executive) until the earlier of (x) the business day
following the last day of the sixth month after the month in which the Date of
Termination occurs, or if later, the date of the Executive’s separation from
service with the Company occurs, and (y) the date of the Executive’s death, but
only to the extent necessary to avoid such penalties under Section 409A of the
Code. On the earlier of (x) the business day following the last day of the sixth
month after the month in which the Date of Termination occurs, or if later, the
Executive’s separation from service with the Company occurs, and (y) the
Executive’s death, the Company shall pay the Executive (or his estate) in a lump
sum the aggregate value of the non-qualified deferred compensation that the
Company otherwise would have paid the Executive prior to that date under this
Agreement.
(iii)    Each installment payment to be provided to the Executive under this
Agreement shall be a separate “payment” within the meaning of Treasury
Regulation section 1.409A-2(b)(2)(i).




-14-



--------------------------------------------------------------------------------





6.    Effect of Termination. The provisions of this Section 6 shall apply to any
termination, whether due to the expiration of the Term of this Agreement,
termination pursuant to Section 5 or otherwise.
(a)    Payment by the Company of any Final Compensation due to the Executive and
provision of any Severance Pay or Enhanced Separation Pay and any other
Severance Benefits if due the Executive under the applicable termination
provision of Section 5 and any accelerated vesting to which the Executive is
entitled under Section 5 shall constitute the entire obligation of the Company
to the Executive under this Agreement.
(b)    Except for any right of the Executive and his eligible dependents to
continue participation in any medical, dental or vision plan offered by the
Company in accordance with applicable law, the Executive’s participation in
Employee Benefit Plans of the Company shall terminate pursuant to the terms of
each applicable Employee Benefit Plan based on the Date of Termination without
regard to Severance Pay, Enhanced Separation Pay or pay for notice period waived
or any other payment to the Executive following the Date of Termination.
(c)    Provisions of this Agreement, including without limitation Sections 5(d),
5(f) and 5(h), shall survive any termination if so provided herein or if
necessary or desirable to accomplish the purposes of other surviving provisions.
Further, the Employee Agreement shall survive the termination of this Agreement
and the termination of the Executive’s employment howsoever occurring in
accordance with the terms thereof, provided, however, that solely in the event
that the Executive resigns his employment for Good Reason in accordance with
Section 5(e)(ii)(A) of this Agreement because the Board does not elect the
Executive to serve as Chairman following the Effective Date in accordance with
Section 3(a) of this Agreement, the Executive shall not be bound by Section 4(a)
of the Employee Agreement. The obligation of the Company to make payments of
Severance Pay or Enhanced Separation Pay, to provide other Severance Benefits to
the Executive under Section 5(d), 5(e) or 5(g) hereof and to provide accelerated
vesting under Sections 5(d), 5(e) or 5(g) hereof of the Options, the Additional
Options, and any other equity awards, is expressly conditioned on the
Executive’s continued full performance of his obligations under the Employee
Agreement. For purposes of clarity, if the Executive breaches any obligation
under the Employee Agreement on or after the Date of Termination, the Company
shall have no further obligation to pay to the Executive the Severance Pay or
Enhanced Separation Pay, to provide other Severance Benefits to the Executive
under Section 5(d), 5(e) or 5(g) hereof or to provide accelerated vesting under
Section 5(d), 5(e) or 5(g) hereof of the Options, the Additional Options, or any
other equity awards, and may seek recoupment of any payments or benefits made
after such breach. The Executive recognizes that, except as expressly provided
in Section 5(d) or 5(e) or 5(g), or in the case of payment for notice waived or
Options and any Additional Options that remain exercisable following the Date of
Termination pursuant to Section 5(f) or (h) hereof, no compensation is earned
after termination of employment.
7.    Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the




-15-



--------------------------------------------------------------------------------





Executive is not now subject to any covenants against competition or similar
covenants or any court order or other legal obligation that would affect the
performance of his obligations hereunder. The Executive agrees not to disclose
to or use on behalf of the Company or any of its Affiliates any proprietary
information of a prior employer or other Person without such Person’s consent.
8.    Indemnification. The Company shall indemnify the Executive to the same
extent as it indemnifies its other executive officers and members of its Board
under its charter or bylaws, as in effect from time to time. The Executive
agrees to promptly notify the Company of any actual or threatened claim arising
out of or as a result of his employment or any of his positions or offices held
with the Company or his membership on the Board.
9.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
(a)    “Additional Options” means stock options issued by the Company to the
Executive other than the Option.
(b)    “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.
(c)    “Code” means the United States Internal Revenue Code of the 1986, as
amended.
(d)    “Date of Termination” means the date the Executive’s employment with the
Company terminates, regardless of the reason for such termination.
(e)    “Equity Plan” means the Vertex Pharmaceuticals Incorporated Amended and
Restated 2006 Stock and Option Plan, the Vertex Pharmaceuticals Incorporated
Amended and Restated 2013 Stock and Option Plan, and any successor plan adopted
by the Company, in each case, as amended from time to time.
(f)    “Final Compensation” means (i) Base Salary earned during the final
payroll period of the Executive’s employment hereunder, through the Date of
Termination, but not yet paid, (ii) pay at the rate of the Base Salary for any
vacation earned but not used, through the Date of Termination and (iii) any
business expenses incurred by the Executive but un-reimbursed on the Date of
Termination, provided that such expenses and required substantiation and
documentation are submitted prior to, or within sixty (60) days following, the
Date of Termination and that such expenses are reimbursable under Section 4(f)
hereof and Company policies.
(g)    “Final Pro-Rated Bonus” means the sum that results from multiplying the
Annual Bonus that the Executive would have earned based upon the Company’s
performance for the fiscal year in which the Date of Termination occurs had he
continued employment through




-16-



--------------------------------------------------------------------------------





the last day of the fiscal year, by a fraction, the numerator of which shall be
the number of days the Executive was employed during the fiscal year, through
the Date of Termination, and the denominator of which shall be 365 (but in no
event shall the pro-rated bonus exceed the pro-rated bonus target).
(h)    “Immediate Affiliates” means the Company’s direct and indirect
subsidiaries, the Company’s direct and indirect parents and their direct and
indirect subsidiaries (exclusive of the Company).
(i)    Except as otherwise expressly provided in Section 5(g)(iii), “Person”
means an individual, a corporation, a limited liability company, an association,
a partnership, an estate, a trust and any other entity or organization, other
than the Company or any of its Affiliates.
10.    Clawback. The payment and benefits provided to the Executive under
Section 4 of this Agreement, the Severance, Enhanced Severance and other
Severance Benefits provided to the Executive under Section 5 of this Agreement,
and the Option, any Additional Options, or any other equity award granted to the
Executive by the Company shall be subject to and shall be deemed amended hereby
to incorporate any policy adopted by the Company requiring the repayment of
compensation paid to the Executive.
11.    Stock Ownership and Transfer. The Executive’s ownership and transfer of
any shares of the Company’s common stock that he receives in connection with the
exercise of the Option or any Additional Options or the satisfaction of the
vesting conditions of any other equity award granted to the Executive by the
Company shall be subject to and shall be deemed amended hereby to incorporate
any policy that: (i) imposes any stock ownership guidelines or rules on the
Company’s officers or directors; or (ii) governs the transfer of shares of stock
held by employees of the Company, as such policies may exist from time to time.
12.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
13.    Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement without the
consent of the Executive in the event that the Executive is transferred to a
position with any of the Affiliates or in the event that the Company shall
hereafter effect a reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any Person.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.
14.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as




-17-



--------------------------------------------------------------------------------





to which it is so declared illegal or unenforceable, shall not be affected
thereby, and each portion and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
15.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
16.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, and addressed to the
Executive at his last known address on the books of the Company or, in the case
of the Company, at its principal place of business in Boston, Massachusetts,
attention of the Senior Vice President of Human Resources with a copy to the
Office of the General Counsel of the Company, or to such other address as either
party may specify by notice to the other actually received.
17.    Entire Agreement. This Agreement and the Employee Agreement collectively
constitute the entire agreement between the parties and supersede all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment (except for the
provisions of the Prior Agreement that expressly survive as provided for
herein).
18.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Board.
19.    Compliance with Section 409A. The provisions of this Agreement are
intended to not result in the imposition of additional tax or interest under
Section 409A of the Code where applicable, and such provisions shall be
interpreted and administered accordingly. If any provision of this Agreement is
ambiguous such that one interpretation of the provision would not impose the
excise tax under Section 409A and another interpretation of the provision would
impose the excise tax under Section 409A, each party intends that this Agreement
be interpreted so the excise tax would not be imposed. The Company and the
Executive acknowledge that it may be desirable, in view of regulations or other
guidance issued under Section 409A, to amend provisions of this Agreement to
avoid the acceleration of tax or the imposition of additional tax under Section
409A and that the Company will not unreasonably withhold its consent to any such
amendments that in its determination are (i) feasible and necessary to avoid
adverse tax consequences under Section 409A for the Executive, and (ii) not
adverse to the interests of the Company.
20.    Headings and Counterparts. The headings and captions in this Agreement
are for convenience only and in no way define or describe the scope or content
of any provision of this Agreement. This Agreement may be executed in two or
more counterparts, each of which shall be an original and all of which together
shall constitute one and the same instrument.




-18-



--------------------------------------------------------------------------------





21.    Governing Law. This is a Massachusetts contract and shall be construed
and enforced under and be governed in all respects by the laws of The
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.


[Remainder of page intentionally blank. Signature page follows immediately.]




-19-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.
THE COMPANY:
 
THE EXECUTIVE:
 
 
 
VERTEX PHARMACEUTICALS
INCORPORATED
 
 
 
 
 
By: /s/ Bruce I. Sachs
 
/s/ Jeffrey M. Leiden
Bruce I. Sachs
 
Jeffrey M. Leiden, M.D., Ph.D
Chair, Management Development
and Compensation Committee
 
 









-20-



--------------------------------------------------------------------------------







EXHIBIT A


RELEASE OF CLAIMS


FOR AND IN CONSIDERATION OF the severance benefits to be provided me in
connection with the termination of my employment in accordance with the
applicable provision of Section 5 of the amended and restated employment
agreement between me and Vertex Pharmaceuticals Incorporated (the “Company”)
effective as of _______________, 2016 (the “Agreement”), which are conditioned
on my signing this Release of Claims, in addition to my continued compliance
with the agreement between me and the Company captioned “Employee
Non-Disclosure, Non-Competition and Inventions Agreement” of even date with the
Agreement, and to which I am not otherwise entitled, I, on my own behalf and on
behalf of my heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with or claiming through me, hereby
release and forever discharge the Company and its Affiliates (as defined in the
Agreement) and all of their respective past, present and future officers,
directors, shareholders, employees, agents, general and limited partners,
members, managers, joint venturers, representatives, successors and assigns, and
all others connected with any of them (collectively, the “Released”), both
individually and in their official capacities, from any and all causes of
action, rights or claims of any type or description, whether known or unknown,
that I have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, including without limitation any causes of
action, rights or claims in any way resulting from, arising out of or connected
with my employment by the Company or any of its Affiliates or the termination of
that employment or pursuant to any federal, state or local law, regulation or
other requirement (including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the fair employment practices laws of the state or states
in which I have been employed by the Company or any of its Affiliates, each as
amended from time to time).
Excluded from the scope of this Release of Claims is (i) any claim arising under
an applicable provision of Section 5 of the Agreement after the effective date
of this Release of Claims, (ii) any right of indemnification or contribution
that I have pursuant to the charter or by laws of the Company and (iii) any
claim that may not be waived pursuant to applicable law.
Notwithstanding any of the foregoing, nothing in this Release of Claims shall be
construed to prohibit me from filing a charge with or participating in any
investigation or proceeding conducted by the federal Equal Employment
Opportunity Commission or a comparable state or local agency, except that I
hereby agree to waive my right to recover monetary damages or other individual
relief in any such charge, investigation or proceeding, or any related complaint
or lawsuit filed by me or by anyone else on my behalf. Further, nothing in this
Release or any other agreement with the Company (i) limits, restricts or in any
other way affects my communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity or (ii)
requires me to notify Company about such communication.




-21-



--------------------------------------------------------------------------------





In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates. I also acknowledge that I have been advised by the Company, as set
forth in Section 5(d) of the Agreement, to consult an attorney prior to signing
this Release of Claims; that I have had a full and sufficient time to consider
this Release of Claims and to consult with an attorney, if I wished to do so, or
to consult with any other person of my choosing before signing; and that I am
signing this Release of Claims voluntarily and with a full understanding of its
terms. I further acknowledge that, in signing this Release of Claims, I have not
relied on any promises or representations, express or implied, other than those
set forth expressly in the Agreement.
I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Senior Vice
President of Human Resources of the Company or such other person whom the Board
of Directors of the Company may designate and that this Release of Claims shall
not take effect until the eighth (8th) calendar day following the date of my
signing and then only if I have not revoked it during the preceding seven (7)
calendar days.
Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.


Signature: _____________________________________________
Jeffrey M. Leiden, M.D., Ph.D.


Date Signed: ___________________________________________








-22-



--------------------------------------------------------------------------------





EXHIBIT B


TERMS APPLICABLE TO CERTAIN RSU AWARDS


All initially capitalized terms used in this Exhibit B, unless separately
defined herein, have the meanings set forth in the Agreement. Notwithstanding
anything to the contrary contained in the Company’s 2013 Stock and Option Plan
(the “Plan”) or in the applicable grant agreement, the following shall apply to
any outstanding grant of restricted stock units made to the Executive that is
unvested on the Effective Date (the “RSU Awards”):


1.
To the extent that an RSU Award constitutes deferred compensation subject to
Section 409A, all references in the RSU Award to a termination of employment,
“Termination of Service”, retirement, separation from service and similar or
correlative terms (whether or not capitalized or otherwise defined) shall mean a
“separation from service” (as defined in Section 1.409A-1(h) of the Treasury
Regulations after giving effect to the presumptions contained therein) from the
Company. For the avoidance of doubt, in furtherance of the foregoing, any
amounts that are payable upon a “Termination of Service” (or similar or
correlative terms) of the Executive under the RSU Award will occur on the
Executive’s “separation from service” from the Company as defined in the
previous sentence and a change in the Executive’s form of service (e.g., from
employee to non-employee director, consultant or advisor) will be treated as a
“Termination of Service” for purposes of the RSU Award if such change in form
results in a “separation from service” as so defined. Further, any certification
by the Management Development and Compensation Committee required by the terms
of an RSU Award shall occur not later than March 15th following the calendar
year in which the applicable performance period ends.

2.
The RSU Awards are intended to comply with, or be exempt from, Section 409A and
will be construed accordingly. Payments provided under the RSU Awards may only
be made upon an event and in a manner that complies with Section 409A or an
applicable exemption therefrom and, with respect to any RSU Award that
constitutes deferred compensation subject to Section 409A, any discretion that
may be exercised by the Company pursuant to the Plan or otherwise shall not be
so exercised to the extent the exercise of such discretion would result in
adverse tax consequences under Section 409A. In furtherance of the foregoing, to
the extent the Executive would be subject to adverse tax consequences under
Section 409A as a result of any provision of the Plan or an applicable grant
agreement, such provision will be deemed amended to the minimum extent necessary
to avoid application of the additional 20% tax under Section 409A and the
Company and the Executive agree to execute any amendments reasonably necessary
to implement this Exhibit B.

3.
Nothing in Section 5(d)(i)(D) of the Agreement shall alter the time or form of
payment of the RSU Awards, which awards shall be settled in accordance with
their existing terms as they relate to a termination other than for Cause (or
with Good Reason, as applicable), including, to the extent applicable,
settlement based on Target Shares (as such term is





-23-



--------------------------------------------------------------------------------





defined in the applicable grant agreement). If the terms of the RSU Awards do
not specify a payment date, such awards shall be settled within thirty (30) days
following the applicable vesting or settlement date specified in the award
agreement, subject to Section 5(i) of the Agreement.




-24-

